Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended claim 10 reads, “10. The optical system of claim [[9]], wherein at least some of the partially reflective element overlaps a portion of the waveguide between the first optical coupler and the third optical coupler.” [Emphasis added.] The amendment deletes claim 9 as parent claim, but does not indicate which claim is intended to be parent and the claim does not read as intended to stand alone.  
For examination purposes, it will be read as intended to depend directly from claim 1.
Claim 10 does not have any dependent claims, thus none inherit(s) the same deficiencies by virtue of dependency. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9-15, 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahuja (US 10534179).
Regarding independent claim 1, Ahuja discloses An optical system (Fig. 8: 800 – layered waveguide) comprising (i.e., open language for the claim, MPEP 2111.03): 
a waveguide (800 - waveguide); 
a first optical coupler (232 – first input portion) configured to couple light into the waveguide (from [first] display 202); 
a second optical coupler (305 – presentation portion) configured to couple the light out of the waveguide (note beam paths from 303 input toward presentation portion 305); 
a third optical coupler (303 – second input portion) configured to redirect, towards the second optical coupler (note light beam paths, 224, 226, 228, 322, 324, 326), the light coupled into the waveguide by the first optical coupler (206 – coupling optical feature); and 
a partially reflective element (220 – Bragg diffraction grating) on the waveguide.
Regarding independent claim 11, Ahuja discloses An optical system (Fig. 8: 800 – layered waveguide) comprising (i.e., open language for the claim, MPEP 2111.03): 
a waveguide (800 - waveguide);
an input coupler (232 – first input portion), configured to couple light into the waveguide (from [first] display 202); 
an optical coupler (303 – second input portion), configured to redirect the light coupled into the waveguide by the input coupler (note light beam paths, 224, 226, 228, 322, 324, 326); and 
a partially reflective layer (220 – Bragg diffraction grating) that at least partially overlaps a portion of the waveguide (Fig. 8).  
Regarding independent claim 18, Ahuja discloses An optical system (Fig. 8: 800 – layered waveguide) comprising (i.e., open language for the claim, MPEP 2111.03): 
a waveguide (800 - waveguide);
a first optical coupler (232 – first input portion) configured to couple light into the waveguide (from [first] display 202);
a second optical coupler (305 – presentation portion) configured to couple the light out of the waveguide (note beam paths from 303 input toward presentation portion 305); and 
a partially reflective layer (220 – Bragg diffraction grating) configured to receive at least some of the light coupled into the waveguide by the first optical coupler (note beam paths).  

Regarding claim 6, the reference further discloses The optical system of claim 1, wherein at least some of the partially reflective element overlaps a portion of the waveguide between the second optical coupler and the third optical coupler (i.e., Fig. 8 – note beam path, the beams pass through in that order, thus the overlap in the optical axis as defined by beam path).
Regarding claim 9, the reference further discloses The optical system of claim 1, wherein at least some of the partially reflective element overlaps the third optical coupler (i.e., Fig. 8 – note beam path, the beams pass through in that order, thus the overlap in the optical axis as defined by beam path).
Regarding claim 10, the reference further discloses The optical system of claim [[9]] {interpreted to be claim 1}, wherein at least some of the partially reflective element overlaps a portion of the waveguide between the first optical coupler and the third optical coupler (i.e., Fig. 8 – note beam path, the beams pass through in that order, thus the overlap in the optical axis as defined by beam path).
Regarding claim 12, the reference further discloses The optical system of claim 11, further comprising an output coupler configured to couple the light out of the waveguide, wherein the partially reflective layer is configured to, prior to the light being coupled out of the waveguide by the output coupler, transmit a first portion of the light while reflecting a second portion of the light (i.e., note how the light beams 222 and 223 pass partway through each layer, 204, 210, 216, etc., with a portion of the beam directed to output along 224, 226, 228, etc, while portions continued to the next layer).  
Regarding claim 13, the reference further discloses The optical system of claim 11, wherein the portion of the waveguide overlaps the input coupler (i.e., Fig. 8 – note beam path, the beams pass through in that order, thus the overlap in the optical axis as defined by beam path).  
Regarding claim 14, the reference further discloses The optical system of claim 11, wherein the portion of the waveguide overlaps the optical coupler (i.e., Fig. 8 – note beam path, the beams pass through in that order, thus the overlap in the optical axis as defined by beam path).
Regarding claim 15, the reference further discloses The optical system of claim 11, wherein the waveguide has a first edge (the edge of left side layer 204 included in coupling feature 206) and a second edge (the edge of right side layer 204 included in presentation portion 305) opposite the first edge (i.e., opposite the in-between space of the wavelength; the claim does not define the nature of opposite or preclude the interpretation of opposite sides of once edge of layer 204), wherein the input coupler is located at the first edge (note beam path 222 into coupling feature 206), and wherein the partially reflective layer extends from the first edge to the second edge of the waveguide (note the beam back where a portion of beam 222 is reflected from 202 through the layer 204 to the eye 203).  
Regarding claim 17, the reference further discloses The optical system of claim 11, wherein the partially reflective layer comprises a diffractive grating (208, etc. – Bragg grating).  
Regarding claim 19, the reference further discloses The optical system of claim 18, wherein at least some of the partially reflective layer overlaps the first optical coupler (i.e., Fig. 8 – note beam path, the beams pass through in that order, thus the overlap in the optical axis as defined by beam path).  
Regarding claim 20, the reference further discloses The optical system of claim 18, wherein at least some of the partially reflective layer overlaps a portion of the waveguide between the first and second optical couplers (i.e., Fig. 8 – note beam path, the beams pass through in that order, thus the overlap in the optical axis as defined by beam path).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahuja.
Regarding claim 2, the embodiment of Fig. 8 does not explicitly disclose the third optical coupler is configured to expand the light.
There was, at the time of invention, a recognized problem or need in the art, which may include a design need or market pressure to solve a problem.  In this case, it is recognized in the art that forming the beam the proper size for display to the cornea for optimum display at a particular range for particular eyes types (normal, myopic, astigmatic, etc.).
As for the nature of the display device of the reference, it is noted that there are a finite number of identified, predictable potential solutions to the recognized need or problem such that the beam could be expanded, contracted, or simply passed through unchanged.  And these three, finite options could have been pursued, by one of ordinary skill in the art, the known potential solutions with a reasonable expectation of success.  
Further, to achieve an expanded would have given a person of ordinary skill good reason to pursue the known options within his or her technical grasp, including improved image quality.  "If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1397.  Success is anticipated since, fundamentally, optical practice for centuries has included expanding and contracting light beams into and out of foci to achieve the desired imaging. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to try using or changing the beam shape to another of the finite options.
Regarding claims 3 and 16, the reference further discloses The optical system of claim 1, wherein the waveguide comprises first and second waveguide substrates (see first and sixth layers 204 and 316) and a medium layer between the first and second waveguide substrates (e.g., 216 – third layer), the first waveguide substrate has a surface facing the medium layer (via layering), and the partially reflective element is part of the first substrate (note that part of the beam 222 is reflected and part passes through to the next layer(s)).
The reference does not explicitly disclose the reflector portion comprises a coating.  
Official Notice is taken that it is well known that coatings are regularly used as mirror or (partially/completely) reflective elements, especially in layered optical structures because coatings are very thin and lightweight. Moreover, it is noted that many typical household mirrors are glass with a metal coating on the backside, so this concept is a familiar one.
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention use a coating as the reflective portion in the Ahuja waveguide.
Regarding claim 4, the reference further discloses The optical system of claim 3, wherein the third optical coupler comprises holograms in the medium layer (col. 5, lns. 32-40 – optical elements may be holograms).  
Regarding claim 5, the reference further discloses The optical system of claim 4, wherein the second optical coupler comprises holograms in the medium layer (col. 5, lns. 32-40 – optical elements may be holograms).  
Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Regarding claim 7, the prior art does not teach or suggest “The optical system of claim 1” including the specific arrangement for “wherein the second optical coupler comprises a louvered mirror.” as set forth in the claimed combination(s).
Regarding claim 8, the prior art does not teach or suggest “The optical system of claim 1” including the specific arrangement for “wherein the third optical coupler comprises a louvered mirror.” as set forth in the claimed combination(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872